COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 WAYNE THOMAS MITCHELL,                                       No. 08-15-00258-CR
                                               §
                             Appellant,                          Appeal from the
                                               §
 v.                                                             205th District Court
                                               §
 THE STATE OF TEXAS,                                        Of El Paso County, Texas
                                               §
                             State.                            (TC# 20120D05850)
                                               §

                                            §
                                          ORDER

        The Court GRANTS the Appellant’s third motion for extension of time to file the brief
                                            '
until February 14, 2016. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE
                                             '
THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Gandara, the Appellant’s Attorney, prepare

the Appellant’s brief and forward the same to this Court on or before February 14, 2016.

       IT IS SO ORDERED this 17th day of December, 2015.

                                            PER CURIAM
Before McClure, C.J., Rodriguez, and Hughes, JJ.